IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00093-CV
 
The University of Texas
Medical Branch at Galveston,
                                                                      Appellant
 v.
 
The Estate of Darla Blackmon,
By its Beneficiary Sheila Shultz
and Sheila Shultz Individually,
                                                                      Appellees
 
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-01-33769
 

MEMORANDUM 
Opinion

 




      This
appeal concerns wrongful death and survival actions.  Appellant filed a plea to the jurisdiction
premised on sovereign immunity.  The
trial court denied the plea.  We will
reverse and render.
      Appellees
allege that Appellant’s misuse of medical equipment caused Blackmon’s
death.  The Texas Tort Claims Act waives
sovereign immunity in relevant part for death “caused by a . . . use
of tangible personal . . . property.” 
See Tex. Civ. Prac. & Rem. Code Ann. § 101.021(2) (Vernon 1997); Tex. Dep’t
of Parks & Wildlife v. Miranda,
133 S.W.3d 217, 224-25 (Tex.
2004).  Appellees’ pleadings do not
establish a waiver of sovereign immunity. 
The use of tangible property did not cause Blackmon’s death; Blackmon’s
illness killed her.  See Tex. Dep’t
of Crim. Justice v. Miller, 51
S.W.3d 583, 587-89 (Tex. 2001). 
The trial court erred in denying Appellant’s plea.  We sustain Appellant’s issue.
      We reverse and render judgment for
Appellant.  See State ex
rel. State Dep’t of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 331 (Tex. 2002). 
Appellees’ suit against the other defendants remains pending in the
trial court.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
      (Justice Vance dissents with a note:  I would affirm the trial court’s denial of
the plea to the jurisdiction.)
Reversed
and rendered
Opinion
delivered and filed October 13, 2004
[CV06]